Citation Nr: 0723624	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  03-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to July 1966.  This case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  It was 
originally before the Board on appeal from an August 2002 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2004, a hearing 
was held before a Decision Review Officer (DRO) at the RO.  A 
transcript of this hearing is of record.  In April 2006, the 
Board referred the case to the Veterans Health Administration 
(VHA) for an advisory medical opinion.  In a decision issued 
in September 2006, the Board, in pertinent part, denied the 
veteran's claim of service connection for bilateral hearing 
loss.  The veteran appealed that decision to the Court.  In 
March 2007, the Court issued an order that vacated the 
September 2006 Board decision regarding service connection 
for bilateral hearing loss and remanded the matter on appeal 
for readjudication consistent with the instructions outlined 
in the March 2007 Joint Motion by the parties.  


FINDING OF FACT

Bilateral hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral hearing loss disability is 
related to his service or to any event therein. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A February 2002 (prior to the RO's initial adjudication of 
the instant claim) letter explained what the evidence must 
show to substantiate the claim and informed the veteran of 
his and VA's responsibilities in developing the claim.  The 
August 2002 rating decision and a September 2003 statement of 
the case (SOC) explained what the evidence showed and why the 
claim was denied, and provided the text of applicable 
regulations, including those pertaining to the VCAA (and 
specifically that the veteran should be advised to submit any 
evidence in his possession pertaining to the claim).  
Although complete notice was not provided prior to the 
initial adjudication of the claim, the veteran has had ample 
opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given, and is not prejudiced by any technical notice 
deficiency that may have occurred earlier in the process 
(including in timing).  Significantly, the May 2004 
supplemental SOC readjudicated the claim following notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
While he was not advised of the criteria for rating bilateral 
hearing loss, or those governing effective dates of awards, 
he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as those criteria have no significance unless 
service connection is allowed, and the decision below does 
not do so.  Neither the veteran nor his representative 
alleges that notice in this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in May 2003 and a VHA 
opinion in April 2006.  The veteran has not identified any 
pertinent evidence that remains outstanding; in a May 2007 
statement, the veteran indicated that he did not have anymore 
evidence to submit.  Thus, VA's duty to assist is also met.  

B.	Factual Background

Service records show that the veteran served in an artillery 
unit.  The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to 
bilateral hearing loss.  

Enlistment audiometry showed that puretone thresholds were 
(ASA values converted to ISO values for consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
5
5
5
5
5

On service separation examination audiometry, puretone 
thresholds, in decibels, (again, ASA converted to ISO) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5
On clinical examination the ears were noted as being normal.

Post-service medical records from December 1999 to December 
2001 reveal bilateral high frequency sensorinerual hearing 
loss.

A January 2003 letter from the veteran's private physician, 
Dr. A. B. M. (a Board-certified specialist in 
Otolaryngology), in part states that his hearing loss is 
related to noise exposure in military service.  The physician 
indicated that the loss was permanent and "almost surely" 
related to the noise exposure.

On May 2003 VA audiological evaluation, the veteran reported 
the onset of bilateral hearing loss as a result of noise 
exposure from weapons firing in the military.  He reported 
that he had some recreational noise exposure, as well.  
Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
50
80
LEFT
25
30
45
60
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was moderate bilateral sensorineural loss.  The 
audiologist reviewed the claims file in conjunction with the 
examination and noted that the veteran's service medical 
records were negative for documented hearing loss on 
enlistment and discharge.  He further stated that it appeared 
the onset of hearing loss was well after active duty.

At the March 2004 hearing, the veteran testified that he 
worked in the "artillery as an artilleryman".  He stated 
that he could be as close as 100-150 feet or even closer to 
gunfire including the firing of 8 inch Howitzers.  Sometimes 
he would have loss of hearing for several weeks, but then 
hearing would return.  He reported that he was likely exposed 
to over 5000 rounds of gunfire during service.  He indicated 
that he was not involved in any occupation post-service that 
involved noise exposure.  He testified that the hearing loss 
may have been progressive, but that ringing in his ears 
caused him to see a doctor in 1999 or late 1998.  He said his 
private physician had explained to him that his hearing loss 
was a latent condition resulting from early noise exposure.  
He reported that his private physician did not have access to 
his service medical records when he wrote his January 2003 
letter. 

Because of the conflicting medical evidence regarding the 
etiology of the disabilities at issue, the Board referred the 
case for a VHA medical advisory opinion.  In April 2006, a 
VHA otolaryngologist reviewed the veteran's claims folder, 
including service medical records, and explained the in-
service and post-service audiometry findings of record.  He 
noted that the veteran had minimal hearing loss during 
service "from -10 and -5 decibels, which is supernormal to 
zero and 5 decibels which is normal hearing."  He opined 
that "[t]he severe hearing loss started in 1999 and is not 
related to service as on discharge from service the hearing 
was within normal but slightly below preservice."  He also 
opined that the veteran's hearing decreased due to age and as 
a result of post-service noise exposure.  In a May 2006 
addendum he concluded that it was at least as likely as not 
that tinnitus started while the veteran was in service and 
"it was unmasked in 1999 when the hearing declined."

In response to the VHA opinion, the veteran submitted an 
August 2006 letter reiterating his claim that his bilateral 
hearing loss disability is related to noise trauma from 8 
inch Howitzers in service.

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the veteran now has a bilateral 
hearing loss disability, as such is shown by official 
audiometry, and has been diagnosed by both private and VA 
examiners.  Because he served in an artillery unit, it is 
also not in dispute that he likely was exposed to noise 
trauma in service.  What he must still show to establish 
service connection for his hearing loss is that the current 
disability is related to the presumed noise exposure in 
service. 

Significantly, the veteran's service medical records, 
including his separation examination report contain no 
mention of hearing loss.  Consequently, service connection 
for bilateral hearing loss on the basis that such disability 
became manifest in service and persisted, is not warranted.  
As there is no medical evidence showing sensorineural hearing 
loss was manifested in the first postservice year, there is 
no basis for considering (and applying) the 38 U.S.C.A. 
§ 1112 chronic disease presumptions (for sensorineural 
hearing loss as an organic disease of the nervous system).  

The record includes both medical evidence that tends to 
support the veteran's claim of service connection for 
bilateral hearing loss and medical evidence that is against 
his claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the veteran's claim is the 
January 2003 letter from Dr. A. B. M. who opines that his 
hearing loss is "almost surely" related to noise exposure, 
specifically noise exposure during service.  The veteran 
testified at the March 2004 DRO hearing that Dr. A. B. M. had 
not reviewed his records; hence, his opinion was not based on 
a review of the veteran's full medical history as shown in 
the claims folder.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (finding that a physician's access to the 
claims file is an important factor in assessing the probative 
value of a medical opinion).  Additionally, Dr. A. B. M. does 
not give any rationale for his opinion and merely states his 
conclusion that hearing loss is related to noise exposure 
during service.  The Court of Appeals for Veterans Claims 
(Court) recently held that "a mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  Here, the physician did not support his conclusion 
with an analysis the Board could weigh against any contrary 
opinion.  While the veteran testified that Dr. A. B. M. told 
him that his condition was latent and related to early noise 
exposure, Dr. A. B. M. did not state this in his January 2003 
opinion and the veteran is not competent to provide such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In contrast, the April 2006 VHA specialist's opinion is based 
on a thorough review of the veteran's claims file and 
contains a rationale for the opinion provided.  He described 
the veteran's disability in sufficient detail by providing an 
extensive explanation of audiometry findings both during and 
after service.  See Stefl, 21 Vet. App. at 123 (finding that 
an examination report is adequate where it describes the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  He also clearly 
considered the veteran's in service noise exposure prior to 
formulating his opinion, as evidenced by his conclusion that 
tinnitus was related to this noise exposure.  However, in 
contrast to his opinion regarding the etiology of tinnitus, 
he still found that hearing loss was related to age and post-
service noise exposure, rather than to in-service noise 
exposure.  These different opinions regarding the two 
disabilities show that the otolaryngologist considered the 
veteran's prior history, including examinations and in-
service noise exposure, before reaching any conclusions.  See 
Stefl, 21 Vet. App. at 123.  He also placed importance on the 
remoteness of time between his service and 1999, when the 
hearing loss disability arose.  Notably, a lengthy period of 
time between service and the first postservice clinical 
notation of complaints or symptoms associated with the 
disability at issue is of itself a factor for consideration 
against a finding that the current disability is related to 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VHA specialist's opinion as it 
involved a thorough review of the record, contained a 
complete description of the hearing loss disability, included 
a rationale for the opinions provided, and considered several 
possible alternatives for the etiology of the veteran's 
hearing loss, including in service and post-service noise 
exposure, age, and remoteness of time from service when the 
disability began.

The veteran's own statements relating his hearing loss 
disability to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu, 2 Vet. App. 
at 495. 

As the Board has concluded that the April 2006 VHA opinion 
has more probative value than the January 2003 private 
opinion, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  In such a 
situation, the benefit of the doubt doctrine does not apply, 
and the claim must be denied.
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


